Per Curiam :
Taking the facts as alleged in tlie complaint as true, as we must for the purposes of this appeal, it is clear that a cause of action was alleged. The plaintiffs rented the hall for a particular business, fitted it up for that business, and were carrying on the business in a proper maimer, with no more noise than is necessary and usual in that business. At the instigation of the lessor they were perpetually enjoined from carrying on that business on the pretense that Weed & Willoughby were prior tenants of the floors below, and that the business carried on above was detrimental to their business and an improper use of the hall. The fact that rent was paid for some months after the perpetual injunction was granted does not change the situation. The plaintiffs were deprived of the real benefit which they had intended to derive from the lease, and the defendant is responsible for such interference with their business. The judgment should, therefore, be reversed and a new trial granted, with costs to the appellants to abide the event.
All concurred.
Judgment and order reversed and new trial granted, with costs to appellants to abide event.